DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 34-52) in the reply filed on 19 January 2022 is acknowledged.
Claims 53-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-41 & 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen et al. (US 2010/0324510) in view of Karami et al. (US 5,167,613).
Re Claim 34, Andresen discloses an interface sealing member (best shown in Figs. 18-19, sealing film 2 and the layers between sealing film 2 and the wound pocket 20) for treating a tissue site, comprising:
a liquid impermeable material (sealing film 2) having an interior facing side (side facing hydrophobic material piece 1) and an exterior facing side positioned opposite the interior facing side, the liquid impermeable material adapted to cover the tissue site and to provide a sealed treatment space (clearly shown in Figs. 18-19) between the interior facing side and the tissue site; and
a receiving site (area covered by fixing member 4) at the exterior facing side of the liquid impermeable material.
Andresen does not disclose that the receiving site comprises a non-adherent treatment but discloses that the fixing member (4, see Figs. 1 & 18-19) is designed to be able to reattach to the sealing film if repositioning of the fixing member is needed (see [0080], in particular last sentence).  Karami discloses a wound dressing having a sealing film (sheet material 12) for sealing against a tissue site, the sealing film having an exterior facing side that is provided with a non-adherent treatment  (“release coating 20 on the outer surface of sheet 12,” Col. 7 lines 39-44, also see Col. 7 lines 58-64) so as to allow a secondary dressing (30) to be attached and removed as necessary.  It would have been obvious to one skilled in the art at the time of filing to modify Andresen with the addition of a non-adherent treatment as taught in Karami so as to allow easy repositioning or replacement of the tube and fixing member (3 & 4 of Andresen) without ripping the sealing film off the patient’s tissue site.
Re Claim 35, Andresen also teaches an interface base layer (many layers in Andresen can be mapped to this element, e.g., hydrophobic material piece 1, which may be covered by an elastic mesh 30; binding agent 14 can also be considered as “interface base layer”) for positioning on the interior facing side of the liquid impermeable material.
Re Claim 36, Andresen also teaches wherein the interface base layer is adapted to be positioned between the liquid impermeable material and the tissue site (see Figs. 18-19).
Re Claim 37, Andresen does not explicitly disclose that the interface base layer comprises a hydrocolloid.  Note that binding agent/adhesive (14) of Andresen can be interpreted as the interface base layer.  Karami discloses an adhesive for being a sealing film over a wound, wherein the adhesive (14) comprises a hydrocolloid (Col. 10 lines 48-50).  It would have been obvious to one skilled in the art at the time of filing to use the material taught by Karami since the selection of a known material (i.e., hydrocolloid adhesive) based on its suitability for its intended use (i.e., as the binding agent to adhere the sealing film over a wound ) supports a prima facie obviousness determination (MPEP 2144.07).
Re Claim 38, Andresen also discloses that wherein the interface base layer comprises silicone (elastic mesh 30 that covers hydrophobic material piece 1, may contain silicone, see [0111]).
Re Claim 39, Andresen also discloses that wherein the interface base layer comprises a plurality of interface layer apertures (the hydrophobic material is meant for wound exudate to pass through and be transported to the material layers farther away from the wound, see [0107], thus there has to be a plurality of apertures to allow that to happen) disposed through opposing sides of the interface base layer.
Re Claim 40, Andresen also discloses that wherein the interface layer apertures are adapted to be in fluid communication with the sealed treatment space and tissue surrounding the tissue site ([0107]).
Re Claim 41, Andresen also discloses an interface layer adhesive (binding agent 14) in fluid communication (see Figs. 18-19) with the interface layer apertures, the interface layer adhesive positioned between the liquid impermeable material and the interface base layer.
Re Claim 43, Andresen also discloses an interface layer adhesive (binding agent 14) positioned on the interior facing side of the liquid impermeable material (Figs. 18-19).
Re Claim 44, after modification of Andresen with Karami as explained for claim 34, Karami also discloses that wherein the non-adherent treatment comprises a coating of a non-adherent material (Col. 8 lines 23-47).
Re Claim 45, Andresen also discloses wherein a portion of the receiving site (area covered by fixing member 4) is adaptable for providing fluid communication between the exterior facing side and the interior facing side of the liquid impermeable material (through hole 16).
Re Claim 46, Andresen also discloses a receiving site aperture (hole 16) adapted to be disposed through the liquid impermeable material at the receiving site for providing fluid communication between the exterior facing side and the interior facing side of the liquid impermeable material.  After modification with Karami, given Karami discloses that the non-adherent treatment (20) would be disposed on the entire exterior facing side of the sealing sheet material (12), the treatment would necessarily surround the receiving site aperture.
Re Claim 47, Andresen also discloses wherein a portion of the receiving site is adaptable for providing fluid communication (Figs. 18-19) between the receiving site and the sealed treatment space.
Re Claim 48, Andresen discloses an interface dressing (Figs. 1 & 18-19) comprising the sealing member of claim 34 (as explained supra), the interface dressing further comprising an interface manifold (e.g., both hydrophilic absorption body 21 and hydrophobic material piece 1, or either one of them) for positioning on the interior facing side of the liquid impermeable material (sealing film 2) and in the sealed treatment space.
Re Claim 49, Andresen also discloses that wherein a portion of the receiving site is adaptable for providing fluid communication between the receiving site and the interface manifold (via hole 16).
Re Claim 50, Andresen also discloses that wherein the interface manifold comprises foam ([0028], where hydrophobic material piece 1 is conformed to the wound bed as shown in Figs. 18-19).
Re Claim 51, Andresen also discloses that wherein the interface manifold is porous and adapted to distribute reduced pressure to the tissue site (at least [0107]).
Re Claim 52, Andresen also discloses that wherein the interface manifold is adapted to be positioned on the tissue site and in fluid communication with the tissue site (Figs. 18-19 and [0107]).
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 42, the apertures in the interface layer only extends into the wound bed and not outside of the wound, therefore even assuming the interface layer adhesive of Andresen extends through the apertures (which is unlikely given the typical adhesives used in the field would have high enough viscosity that doesn’t allow it to flow through the type of small pores in a hydrophobic foam material), the adhesive would not be in fluid communication with tissue surrounding the tissue site through the interface layer apertures.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braga (US 2010/0191197) discloses a suction port that can be attached to a sealing drape of a dressing, but does not disclose that the sealing drape has a non-adherent exterior surface or that the port can be releasably removed or replaced while keeping the sealing drape/dressing on the patient.
Buan (US 2009/0299251) and Vess (US 2009/0227968) disclose suction ports that remain attached to a sealing drape, and a tube can be releasably connected to the suction port.  There is no need for a non-adherent coating on the sealing drape because the suction port is meant to remain attached to the sealing drape.  A disconnection between the suction source and the dressing would occur between the suction tube and the suction port that remains on the sealing drape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN S SU/            Primary Examiner, Art Unit 3781
4 May 2022